his proceedings." See generally Means v. State, 120 Nev. 1001, 1012, 103
                   P.3d 25, 33 (2004) (holding that a petitioner has the burden of establishing
                   facts underlying his claims by a preponderance of the evidence). The
                   district court also determined that Ibold failed to demonstrate that
                   counsel's representation was deficient and prejudice. See Hill v. Lockhart,
                   474 U.S. 52, 58-59 (1985); Strickland v. Washington, 466 U.S. 668, 687-88,
                   694 (1984); Kirksey v. State,   112 Nev. 980, 987, 923 P.2d 1102, 1107
                   (1996); see also Cullen v. Pinholster, 563 U.S. 131 S. Ct. 1388,
                   1408 (2011) ("Surmounting Strickland's high bar is never an easy task."
                   (quotation marks omitted) (alteration omitted)). We conclude that the
                   district court did not err by rejecting Ibold's ineffective-assistance claim.
                   Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED. 2




                                                                   ca-c;               J.
                                                       Hardesty



                                                       Douglas


                                                                                       J.




                         2 Thefast track statement does not comply with NRAP 3C(h)(1) and
                   NRAP 32(a)(4) because the text in the body of the briefs is not double-
                   spaced. Counsel for Ibold is cautioned that the failure to comply with the
                   briefing requirements in the future may result in the imposition of
                   sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ce:
                  cc:   Chief Judge, The Tenth Judicial District
                        Hon. Robert E. Estes, Senior Judge
                        The Law Office of Jacob N. Sommer
                        Churchill County District Attorney/Fallon
                        Attorney General/Carson City
                        Churchill County Clerk




SUPREME COURT
      OF
    NEVADA
                                                      3
(0) 1947A (e144